DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2022 and supplemental amendment dated 12 May 2022 (which corrects some translation errors from the international application) have been entered.
 	Claims 1-12 as amended in the supplemental amendment filed 12 May 2022 are pending.

Claim Rejections - 35 USC § 103
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0060429 (“Kitai”) in view of JP 2004-107374 A (“Murakami”).
	A partial machine translation of JP 2004-107374 A is enclosed with this action.
	As to claims 1 and 2, Kitai teaches a thermosetting resin, hardener (crosslinking curing agent) and a flame retardant (abstract). Kitai exemplifies the thermosetting resin as modified polyphenylene ether resin having carbon-carbon unsaturated bond (para. 0061), specifically having the modified structure of formulas (1) and (4) (para. 0061, 0062, 0067, 0068). Kitai further teaches a crosslinking hardener (curing agent) preferably in amounts between 10 and 70 parts per 100 parts of the modified polyphenylene ether and hardener (para. 0109). Kitai teaches that the crosslinking hardener includes compounds recited for (B) (para. 0108).
	Kitai teaches the use of a flame retardant including a first phosphor compound compatible with the resin and hardener, including cyclic phosphazene compounds (para. 0036). Kitai differs from the recited invention because Kitai does not recite the specific cyclic phenoxy phosphazene compound recited in claims 1 and 2. However, Murakami teaches the use of cyclic phenoxyphosphazenes (claim 1) for providing flame retardance to a resin, including polyphenylene ether (para. 0010), specifically exemplified by compound FR1 of Chemical formula 5 (Murakami, para. 0019), which meets the recited formula where n is 3, and 6 R’s are a C1 alkyl group, with the remainder being hydrogen. Murakami teaches the use of the alkyl substituted cyclic phenoxyphosphazene provides excellent flame retardance and electrical characteristics (para. 0008). Table 1 of Murakami shows the use of the compound FR1 in a polyphenylene ether composition having shorter flame extinguishing time as well as lower dielectric constant and dissipation factor at various GHz scale frequencies, in comparison with FR5, which is cyclic phenoxyphosphazene with no alkyl substituents (para. 0027). Given the teachings of Murakami, it would be an obvious modification to use the alkyl modified cyclic phenoxyphosphazenes for their known utility in providing flame retardance and low dielectric characteristics.
	As to claim 3, Kitai teaches that the composition further includes an phosphorus compound incompatible with the resin and hardener (curing agent) (abstract).
	As to claim 4, Kitai teaches a preferred amount of first (compatible, such as phosphazene) hardener to the total of first and second (incompatible) phosphorus compounds as 20 to 80 % (para. 0040), or 20:80 to 80:20 as expressed in ratio, which is within the range recited. Kitai teaches that this mass ratio optimizes heat and flame retardance.
	As to claim 5, Kitai teaches the recited compounds as second (incompatible) phosphorus compounds (para. 0037).
	As to claim 6, Kitai teaches a preferred amount of 1.8 to 4.8 parts of phosphorus atoms with respect to 100 parts of organic components other than flame retardant (para. 0041), which is within the recited range.
	As to claim 7, Kitai exemplifies acrylate, methacrylate, and vinylbenzyl groups as the terminating unsaturated groups in the polyphenylene ether resin (paras. 0065-0067).	
	As to claim 8, Kitai teaches a prepreg including fibrous base material and the resin composition (claim 30).
As to claim 9, Kitai teaches the metal clad laminate of the hardened (cured) prepreg, thus a cured product of the resin composition, and a metal foil (claim 31).
	As to claim 10, Kitai teaches a printed circuit (wiring) board formed from a conductor pattern (wiring) on a hardened (cured) product of the prepreg, thus a cured product of the resin composition (claim 32).
	As to claim 11, Kitai teaches the metal clad laminate of the hardened (cured) prepreg and a metal foil (claim 31).
As to claim 12, Kitai teaches a printed circuit (wiring) board formed from a conductor pattern (wiring) on a hardened (cured) product of the prepreg (claim 32).

Claims 1 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0023351 (“Kashihara”) in view of US 2016/0362527 (“Koes”).
	As to claims 1 and 7, Kashihara teaches flame retardant resin compositions including thermosetting resin, and a flame retardant having the same structure as recited where at least one R is a cyano group (abstract). Specifically, Kashihara teaches example 18, table 4, having 70 parts of a modified PPE, 30 parts of triallylisocyanurate (TAIC), and the recited flame retardant (synthesis example 1). The modified PPE is a polyphenylene ether modified with allyl, thus unsaturated carbon-carbon bond groups, and the TAIC is a trialkenyl isocyanurate compound and a polyfunctional vinyl compound, and is thus the crosslinking agent as required. Example 18 uses 30 parts of the crosslinking agent with regard to 100 parts total of the polyphenylene ether resin and crosslinking agent. 
	Kashihara differs from the recited claim because the unsaturated carbon-carbon bond modification is an allyl group, and not the recited groups. However, Koes teaches resin compositions for high frequency dielectric substrate, and teaches the use of modified polyphenylene ether oligomers in combination with TAIC (crosslinker) (abstract, para. 0054), and teaches that the modification may be vinyl (such as dimethacrylate), or allyl terminated (para. 0052). A methacrylate terminal group meets the formula (4) of claim 1 where R4 is a methyl group, and the structure of claim 7. Kashihara teaches the use of crosslinked polyphenylene ether compositions for printed wiring board (para. 0035). Koes suggests the equivalency of allyl versus the recited modification for forming curable polyphenylene ether resins for circuit substrates, and as such, the substitution methacrylate PPE for allyl PPE would be an obvious modification of the composition of Kashihara, given the teaching of equivalence by Koes.
	As to claim 6, Kashihara teaches 30 parts of the phosphorus flame retardant with 102.5 parts of resin components (Table 5). Furthermore, given the formula for the example of synthesis example 1 of the phosphorus containing compound (para. 0048), it is calculated that the flame retardant contains 12 wt % phosphorus atoms, and therefore the composition of example 18 has approximately 3.5 wt % of phosphorus atoms, which is within the recited range.
	As to claim 8, Kashihara teaches a prepreg of the resin composition and a fibrous material (claim 4).
	As to claim 9, Kashihara teaches the resin compositions can be drawn onto metal foil and cured, or formed into prepreg and laminated onto copper foil, thus forming a metal clad laminate (paras. 0061, using prepreg, 0063, 0068).
	As to claims 10 and 12, Kashihara teaches that prepreg (a cured product of prepreg), may be used for wiring board (para. 0035), but does not specifically state the products of claims 10 and 12. However, Koes teaches that resin compositions of polyphenylene ether can be used to form prepreg, and cured and patterned to form circuits thereon (Koes, paras. 0002-0004), and as such, it would be obvious to form prepreg, obtaining a cured product of the resin composition as required by claims 10 and 12, and provide a circuit (wiring) pattern thereon, as this is a known application of this type of resin composition.
	As to claim 11, Kashihara teaches such laminating prepreg can be laminated onto metal foil and cured, thus forming a metal clad laminate (paras. 0061).

Claims 1, 2, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0129502 (“Kawabe”) in view of JP 2004-107374 A (“Murakami”).
As to claims 1, 2, and 7, Kawabe teaches a resin composition (para. 0016), including a modified polyphenylene ether oligomer having modified with a vinyl group, therefore an unsaturated carbon carbon double bond (para. 0017). Kawabe further includes a soluble copolymer having vinyl groups (para. 0018), which is a polyfunctional vinyl compound (see structure a1, showing repeating unit containing a vinyl group), thus a crosslinking curing agent having an unsaturated carbon carbon double bond (see para. 0085, stating that component B is a crosslinking component). 
Kawabe exemplifies example 21, having 8 parts of the copolymer A (polyfunctional vinyl crosslinker), and 23.5 parts of OPE-2St-1. OPE-2St is a condensate of hydroxyl terminated polyphenylene ether and chloromethylstyrene, which has a vinylbenzyl structure at the end as required by claim 7, and which meets formula (1) where n is 0, Z is phenylene, and R1-R3 are hydrogen as required by claim 1. The amounts of Example 21 mean that the crosslinking resin is present in 25 wt % of the total of vinyl terminated polyphenylene ether and the crosslinker, which is within the recited range.
Kawabe further teaches flame retardants, and teaches that a phenoxyphosphazene or methylphenoxyphosphazene, and teaches that phosphazene is a preferred flame retardant for its excellent flame retardance and electrical properties (para. 0162; see also example 21, using a cyclic phenoxyphosphazene SPB-100).	While Kawabe does not exemplify the specific methylphenoxyphosphazene structure of chemical formula (1), Murakami teaches the use of alkyl substituted cyclic phenoxyphosphazenes (claim 1) for providing flame retardance to a resin, including polyphenylene ether (para. 0010), specifically exemplified by compound FR1 of Chemical formula 5 (Murakami, para. 0019), which meets the recited formula where n is 3, and 6 R’s are a C1 alkyl group (thus a methylphenoxyphosphazene), with the remainder being hydrogen. Murakami teaches the use of the alkyl substituted cyclic phenoxyphosphazene provides excellent flame retardance and electrical characteristics (para. 0008). Table 1 of Murakami shows the use of the compound FR1 in a polyphenylene ether composition having shorter flame extinguishing time as well as lower dielectric constant and dissipation factor at various GHz scale frequencies, in comparison with FR5, which is cyclic phenoxyphosphazene with no alkyl substituents (para. 0027). Given the teachings of Murakami, it would be an obvious modification to use the alkyl modified cyclic phenoxyphosphazenes for their known utility in providing flame retardance and low dielectric characteristics.
As to claim 8, Kawabe teaches impregnating a substrate, including fibrous base material (para. 0198, 0201), thus a prepreg (see, example, para. 0308), and thus the use of the resin composition in prepreg is an obvious end use of the resin composition.
As to claims 9 and 11, Kawabe teaches a layer of the cured composite material and a metal foil (para. 0204), thus a cured product of the prepreg, and a cured product of the resin composition and metal foil.

Claims 3-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0129502 (“Kawabe”) in view of JP 2004-107374 A (“Murakami”) as applied to claim 1, further in view of US 2016/0060429 (“Kitai”).
As to claims 3 and 5, Kawabe teaches that nitrogen/phosphorus flame retardants may be used in combination (para. 0163), but does not teach the additional incompatible phosphorus compound. Kitai teaches thermosetting resin composition, including polyphenylene ether compositions, in combination with hardener, and teaches the utility of using a compatible phosphorus compound, which includes phosphazenes (para. 0036), and an incompatible second phosphorus compound, which include the type of compounds listed in claim 5 (para. 0037). Kitai teaches that the use of the first and second phosphorus compound provides higher flame retardancy than either one alone (para. 0038), and as such, the use of the combination of phosphorus flame retardants is taught to be an obvious improvement by Kitai.
As to claim 4, Kawabe does not teach the recited ratio. However, Kitai teaches a preferred amount of first (compatible, such as phosphazene) compound to the total of first and second phosphorus compound is 20 to 80 % (para. 0040), 20:80 to 80:20, which is within the range recited by claim 4. Kitai teaches that this mass ratio to optimize heat and flame retardance, and thus the ratio of first and second phosphorus compounds is an obvious modification suggested by Kitai.
As to claim 6, Kawabe does not teach the recited amount of phosphorus. However, Kitai teaches the recited content of phosphorus atoms provides excellent flame retardance and heat retardance while preventing degradation in electrical insulation properties (para. 0041), and as such, the use of phosphorus atoms in the recited range is an obvious modification suggested by Kitai.
As to claim 10, Kawabe does not teach forming wiring on the insulating layer. However, Kitai teaches polyphenylene ether resin compositions for prepreg, and further teaches that wiring boards may be formed by forming a conductor pattern (circuit, thus wiring) formed on the insulating layer, which is a cured product of prepreg (para. 0019). As such, the formation of a wiring board from the prepreg of Kawabe is an obvious end use suggested by Kitai.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0129502 (“Kawabe”) in view of JP 2004-107374 A (“Murakami”) as applied to claim 8, further in view of US 2016/0060429 (“Kitai”).
As to claim 12, Kawabe does not teach forming wiring on the insulating layer. However, Kitai teaches polyphenylene ether resin compositions for prepreg, and further teaches that wiring boards may be formed by forming a conductor pattern (circuit, thus wiring) formed on the insulating layer, which is a cured product of prepreg (para. 0019). As such, the formation of a wiring board from the prepreg of Kawabe is an obvious end use suggested by Kitai.

Claim(s) 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0203279 (“Mori”) in view of US 2016/0060429 (“Kitai”) as evidenced by US 2012/0301718 (“Nishiura”).
The additional reference is used to show that a recited characteristic is inherent in the primary reference. See MPEP 2131.01.
	As to claims 1 and 7, Mori teaches a resin composition of a polyphenylene ether having terminal vinyl group, thus an unsaturated carbon carbon double bond (abstract). Mori teaches example 7 vinyl compound D (para. 0070), where such compound D is obtained by modifying the terminal end of a polyphenylene ether resin with vinyl groups (paras. 0054-0056). Mori teaches that the vinyl terminated polyphenylene ether is formed from the reaction of hydroxyl terminated polyphenylene ether oligomer with vinylbenzyl chloride (paras. 0054-0056), thus being terminated with a vinylbenzyl group, which is a group required by claim 7, and which meets formula (1) of claim 1 where n is 0 and R1-R3 are hydrogen.
Example 7 further contains triallyl cyanurate (para. 0070), which is a crosslinking agent with is a polyfunctional vinyl compound containing multiple unsaturated carbon carbon double bonds as required by claim 1(see also Example 11 teaching triallyl isocyanurate). Mori further teaches example 7 containing cyclophosphazene having a cyano group FP-300, where as evidenced by Nishiura, para. 0163, has the structure of triphenoxytris(4-cyanophenoxy)cyclotriphosphazene, which meets formula (I) where n is 3 and having three R groups being a cyano group with the remainder being hydrogen.
	Mori differs from claims 1 and 7 in that the amount of crosslinking agent in examples 7 and 11 is lower than that recited. However, Kitai teaches crosslinked polyphenylene ether resins, and Kitai further teaches a crosslinking hardener (curing agent) preferably in amounts between 10 and 70 parts per 100 parts of the modified polyphenylene ether and hardener (para. 0109). Kitai teaches that the crosslinking hardener includes compounds recited for (B) (para. 0108). Kitai teaches using hardener in that range provides excellent heat resistance and flame retardance, and as such, it would be obvious to modify the composition of Mori, including using hardener (curing agent) in the recited amount as Kitai teaches such amounts are suitable for providing heat and flame retardance.
As to claims 3 and 5, Mori teaches the use of flame retardants, including phosphazenes (para. 0035), but does not teach the additional incompatible phosphorus compound. Kitai teaches thermosetting resin composition, including polyphenylene ether compositions, in combination with hardener, and teaches the utility of using a compatible phosphorus compound, which includes phosphazenes (para. 0036), and an incompatible second phosphorus compound, which include the type of compounds listed in claim 5 (para. 0037). Kitai teaches that the use of the first and second phosphorus compound provides higher flame retardancy than either one alone (para. 0038), and as such, the use of the combination of phosphorus flame retardants is taught to be an obvious improvement by Kitai.
As to claim 4, Mori does not teach the recited ratio. However, Kitai teaches a preferred amount of first (compatible, such as phosphazene) compound to the total of first and second phosphorus compound is 20 to 80 % (para. 0040), 20:80 to 80:20, which is within the range recited by claim 4. Kitai teaches that this mass ratio to optimize heat and flame retardance, and thus the ratio of first and second phosphorus compounds is an obvious modification suggested by Kitai.
As to claim 6, example 7 of Mori teaches a composition formed from 100 parts of organic components, with 18 parts of the cyanocyclophosphazene compound FP-300. From the structure of FP-300, it can be calculated that the composition contains approximately 2 parts phosphorus per 100 parts of the total of organic components, which is within the recited range.
	 As to claim 8, Mori teaches a prepreg formed by impregnating the composition into a fabric (fibrous material) and semicuring (para. 0010).
	As to claims 9 and 11, Mori teaches a metal clad laminate formed by laminating foil to prepregs of the resin composition and curing, thus providing a cured product of the resin composition and a metal foil (para. 0046).
	As to claims 10 and 12, Mori teaches a circuit, thus wiring board formed from the metal clad laminate formed by laminating foil to prepregs of the resin composition and curing, thus providing a cured product of the prepreg, thus a cured product of the resin composition.
	 
Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 20 April 2022 have been fully considered but they are not persuasive. To the extent that applicant argues that the use of the recited phosphazene compounds has unexpected effects relating to dielectric properties and Tg, these appear to have been taught for such compounds in both the Murakami and Kashihara references cited above, and as such do not constitute unexpected results that would overcome a prima facie finding of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764